Title: Enclosure II: The President of the National Assembly of France to “The President of Congress”, [20 June 1790]
From: Siéyès, Emmanuel Joseph, Abbé
To: Washington, George


Enclosure IIThe President of the National Assembly of France to “The President of Congress”

Mr. President
[Paris, 20 June 1790]

The National Assembly has worn, during three days mourning for Benjamin Franklin, your fellow citizen, your friend, and one of the most useful of your co-operators in the establishment of American Liberty. They charge me to communicate their resolutions to the Congress of the United States. In consequence, I have the honor to address to you, Mr. President, the extract from the proceedings of their session of the 11th, which contains that deliberation.
The National Assembly have not been stopped in their decree by the consideration that Franklin was a stranger;—great men are fathers of universal humanity;—their loss ought to be felt, as a common misfortune, by all the tribes of the great human family; and it belongs, without doubt, to a nation still affected by all the sentiments, which accompany the achievements of their liberty, and which owed its enfranchisement essentially to the progress of the public reason, to be the first to give the example of filial gratitude of the people towards their true benefactors;—besides that these ideas, and this example, are so proper to disseminate a happy emulation of patriotism, and thus extend more and more the empire of reason and virtue, which could not fail promptly to determine a body, devoted to the most important legislative combinations; charged with assuring to the French the rights of men and citizens; it has believed, without doubt, that fruitful and great truths were likewise numbered among the rights of man.
The name of Benjamin Franklin will be immortal in the records of Freedom and Philosophy, but it is more particularly dear to a country, where, conducted by the most sublime mission, this venerable man knew very soon to acquire an infinite number of friends and admirers, as well as by the simplicity and sweetness of his manners, as by the purity of his principles, the extent of his knowledge, and the charms of his mind.
It will be remembered, that every success, which he obtained in his important negociations, was applauded and celebrated (so to express it) all over France, as so many crowns conferred on genius and virtue.
Even then the sentiment of our rights existed in the bottom of our souls. It was easily perceived, that it feelingly mingled in the interest  which we took in behalf of America, and in the public vows, which we preferred for your liberty.
At last the hour of the French has arrived:—we love to think, that the citizens of the United States have not regarded with indifference our first steps towards liberty. Twenty-six millions of men, breaking their chains, and seriously occupied in giving themselves a durable constitution, are not unworthy of the esteem of a generous people, who have preceded them in that noble career.
We hope, they will learn, with interest, the funeral homage, which we have rendered to the Nestor of America. May this solemn act of fraternal friendship serve more and more to bind the tie, which ought to unite two free nations. May the common enjoyment of liberty shed itself over the whole globe, and become an indissoluble chain of connexion among all the people of the earth. For ought they not to perceive, that they will march more steadfastly and more certainly to their true happiness, in understanding and loving each other, than in being jealous and fighting.
May the Congress of the United States, and the National Assembly of France, be the first to furnish this fine spectacle to the world! and may the individuals of the two nations connect themselves by a mutual affection, worthy of the friendship which unites the two men, at this day most illustrious by their exertions, for liberty—WASHINGTON, and LA FAYETTE.
Permit me, Mr. President, to offer, on this occasion, my particular homage of esteem and admiration.
I have the honor to be, With respectful consideration, Mr. President Your most humble And Most obedient servant

Sieyes, President.

